62 F.3d 1411
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Rex W. CUNNINGHAM, Jr., Defendant, Appellant.
No. 95-1625.
United States Court of Appeals,First Circuit.
July 21, 1995.

Barbara J. Sweeney and Jack F. St. Clair on brief for appellant.
Donald K. Stern, United States Attorney, and Todd E. Newhouse, Assistant United States Attorney, for appellee.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a pre-trial detention order.  We have independently reviewed the facts and the record, while giving deference to the findings of the magistrate judge and district court.  See United States v. O'Brien, 895 F.2d 810, 814 (1st Cir.1990).  For essentially the reasons stated in the magistrate judge's Memorandum and Order, dated May 10, 1995, we affirm the detention order.


2
Affirmed.